343 S.W.3d 774 (2011)
Mike Brooke DRYWALL, Appellant,
v.
Jeffrey ROSS and Treasurer of the State of Missouri-Custodian of the Second Injury Fund, Respondents.
No. WD 73206.
Missouri Court of Appeals, Western District.
August 2, 2011.
Eric Lanham, for Appellant.
Michael P. Healy, for Respondent Ross.
David Zugelter, for Respondent, Treasurer of the State of Missouri.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.


*775 ORDER

PER CURIAM:
Mike Brooke Drywall, Inc. appeals from a decision issued by the Labor and Industrial Relations Commission awarding permanent, total disability and future medical benefits to Jeffery Ross. After a thorough review of the record, we conclude that the Commission's decision is supported by substantial and competent evidence, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission support the award. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).